In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-409 CR

NO. 09-06-410 CR

____________________


JASON MICHAEL SIMONEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 83608, 83609




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Jason Michael Simoneaux,
to withdraw his appeals.  See Tex. R. App. P. 42.2.  A request to dismiss the appeals is
signed by appellant personally and by counsel of record.  No opinion has issued in these
appeals.  The motion is granted, and the appeals are therefore dismissed.
	APPEALS DISMISSED.	

                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered March 21, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.